DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/16/19, wherein:
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-5, 7), (9-13)  is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSEN ET AL (US 2015/0081092) and in view of PURVES (US 5,145,130).  Herein after JACOBSEN and PURVES.
As for independent claim 1, JACOBSEN discloses a system, comprising: 
a robotic apparatus, comprising: a plurality of rigid body sections {figure 1, first frame 100, second frame 200, pars. 0026-0027}, each rigid body section having a pair of first and second distal portions that are oppositely disposed from each other along the rigid body section {figure 1, and pars. 0026-0027 discloses frame 100 (first rigid body section) have distal end 110 and proximal 120 (distal portions); frame 200 (second rigid body section) have distal end 210 and proximal end 220 (distal portions)} and each rigid body section defining a longitudinal axis that runs a length of the rigid body section 
one or more multi-degree of freedom joints, wherein each multi-degree of freedom joint directly couples a respective pair of rigid body sections so that the respective pair of rigid body sections move relative to each other by the multi-degree of freedom joint {see at least figure 1, pars. 0027-0028 e.g. a multiple degree of freedom linkage arm 900 coupling together the frames 100 and 200 at or near proximal ends 120 and 220 of each respective frame 100 and 200; the multiple degree of freedom linkage arm 900 can be moveable relative to frames 100 and 200. Movement of the multiple degree of freedom linkage arm 900 can be passive, actuated, or braked};  
a first end effector connected to a first distal portion of a first rigid body section, wherein a second distal portion of the first rigid body section is connected to a multi-degree of freedom joint {see at least figure 1, pars. 0030-0031, discloses first end effector 320 connected to a first distal portion (110) of a first rigid body section (frame 100); wherein a second distal portion (120) of a first rigid body section (frame 100) is connected to a multi degree of freedom joint (link arm 900 e.g. 910 e)};
a second end effector connected to a first distal portion of a second rigid body section, wherein a second distal portion of the second rigid body section is connected to a multi-degree of freedom joint {see at least figure 1, pars. 0030-0031, discloses second end effector 420 connected to a first distal portion (210) of a second rigid body section (frame 200); wherein a second distal portion (220) of a second rigid body section (frame 200) is connected to a multi degree of freedom joint (link arm 900 e.g. 910b)};

a control system that generates control signals and in response cooperatively operates the one or more multi-degree of freedom joints and the first and second end effectors to cause the robotic apparatus to traverse the fixed frame by alternating attachment to the fixed frame by the first and second end effectors {see at least figures 8a, 8b pars. 0063 discloses robotic crawler 10 with dexterous manipulators 300 and 400 operating in a coordinated manner, each performing a dexterous operation of grasping various parts of a ladder 990, to accomplish the task of climbing the ladder 990. This task involves using the dexterous manipulators 300 and 400 to grasp the ladder 990, then by articulating the articulated linkage 900, the jointed members 310, 410, and the rotational joints 330, 430, as well as alternating the end effector clamping mechanisms 320 and 420, the serpentine robotic crawler 10 can be caused to climb up the ladder 990}.
JACOBSEN discloses claimed invention as indicated above except for a control system that generate control signals and in response cooperatively operates the one or more multi degree of freedom joints and the first and second end effectors to cause the robotic apparatus to pick and place the movable object at target positions relative to the fixed frame.  However, in the similar system of having the robot with the first and second effectors to traverse the fixed frame by alternating attachment to the fixed frame by the first and second effectors, PURVES at least figures 7A-7D, col. 9, lines 23-47 also teach 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the a control system that generates control signals and in response cooperatively operates the one or more multi-degree of freedom joints and the first and second end effectors to cause the robotic apparatus to traverse the fixed frame by alternating attachment to the fixed frame by the first and second end effectors of JACOBSEN to include the robotic with first and second end effectors pick and place the movable objects at target positions relative to the fixed frame as taught by PURVES for additional function of the effectors to provide an improvement in the assembly of the robotic arm systems.
As for dep. claim 2, which discloses wherein: each of the first and second end effectors include respective electrical coupling that are configured to electrically couple to a bus bar attached to the fixed frame, wherein when either the first end effector or the second end effector is electrically coupled to the bus bar, the robotic apparatus receives power from the bus bar {see PURVES at least col. 5, lines 56-col. 6, lines 22 discloses electrical coupling 64 in the effectors 301, 302 and a power bus in the frame}.
As for dep. claims 3-4, JACOBSEN/PURVES discloses the robotic apparatus further comprising: one or more environmental sensors that generate data that describes a position of the robotic apparatus relative to the fixed frame, wherein the one or more environmental sensors further generate data that describe positions of the movable objects relative to the robotic apparatus {see JACOBSEN at least pars. 0060-0061 sensors 130, 230, 930; and see PURVES at least col. 8, lines 33-49}. 

As for dep. claim 5, JACOBSEN/PURVES discloses wherein each multi-degree of freedom joint is a three-degree of freedom joint {see JABOSEN at least figure 1, pars. 0027-0028}.
As for dep. claim 6, JACOBSEN/PURVES discloses wherein the plurality of rigid body sections includes at least three rigid body sections {see JACOBSEN at least figure 1}. 
As for dep. claim 7, JACOBSEN/PURVES discloses wherein the first and second end effectors are grippers {see JACOBSEN at least figures 1 and 6, 8a, 8b, 9}. 
As for independent claim 9, which discloses a method performed by a robotic apparatus, the method comprising the similar steps as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
As for dep. claim 11, which discloses receiving control signals generated by a control system of the robotic apparatus {see JACOBSEN at least pars. 0060-0061 sensors 130, 230, 930; and see PURVES at least col. 8, lines 33-49}.
As for dep. claims 10, 12-13, which carry the similar limitations as the rejected claims 2-4 above.  Therefore they are rejected for the same reason sets forth the rejected dep. claims 2-4 as indicated above. 
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOBSEN ET AL (US 2015/0081092) and in view of PURVES (US 5,145,130) as applied to claim 1 above and further in view of BENJAMIN ET AL WO 2018/005346 A1 (from Applicant IDS filed 1/13/21).  Herein after BENJAMIN
As for dep. claims 8 and 14, JACOBSEN/PURVES discloses claimed invention as indicated above except for wherein: the robotic apparatus is configured to connect to another robotic apparatus by either the first end effector or the second end effector coupling to either the first end effector or the second end effector of the another robotic apparatus; and the control system is further configured to communicate with a control system of the another robotic apparatus and negotiate a role for the robotic apparatus, the role being a leader role or a follower role, wherein the leader role causes the control system of the robotic apparatus to control the control system of the another robotics apparatus, and wherein the follower role causes the control system of the robotic apparatus to be controlled by the control system of the another robotic apparatus. However, BENJAMIN teaches such this limitation at least on pages 24-25 and figures 12D, 17 discloses two robots perform tasks in a coordinate process.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of ACOBSEN/PURVES to include another robotic system to communicate and work together with the first robot as taught by BENJAMIN in order to accomplish the task faster when they perform tasks in coordinate process. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664